internal_revenue_service number release date index number ------------------------ ------------------------------ ----------------------- --------------------- ---------------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc fip plr-104567-10 date date company ------------------------------------------------------------------------------------------ ------------------------------ foreign_country ------------ b ------------------------------------------------------------------------------------- ------------------------------------------ c year year dear ---- ---------------- ------------------------------------------- ------- ------- this is in response to your authorized representatives’ submission dated date requesting a ruling that the segregated_asset accounts relating to certain variable_contracts will meet the requirements of the term state law or regulation under sec_817 of the internal_revenue_code_of_1986 additional information was submitted in letters dated may and date facts company was incorporated under foreign_country law in year and was licensed to conduct insurance_business under foreign_country law in year company issued its first variable_contract in year company’s principal office is located in foreign_country company does not maintain permanent offices in the united_states plr-104567-10 company keeps its books_and_records on the accrual_method of accounting company will use a calendar tax_year for federal_income_tax purposes company has received approval of its election under sec_953 of the internal_revenue_code_of_1986 to be taxed as a united_states domestic_corporation company has not yet filed its initial federal_income_tax return however when it does so its return will be consistent with part i of subchapter_l of the code company was organized to offer variable_universal_life_insurance policies and variable_annuity contracts the cash values or account values which will underlie the variable_contracts will be held in one or more segregated accounts which company has or will establish company’s initial offering is a private_placement variable universal life policy under its life policy program once company is fully operational with its life policy program it intends to develop and offer a variable_annuity contract company will offer variable_contracts and there will not be any general account products as with all variable universal life policies the contracts in the life policy program provide that the contract’s cash_value is allocated to one or more segregated accounts and may increase or decrease and are not guaranteed as to dollar amount the duration of the contract or the amount of the death_benefit may vary based on the investment performance of the segregated accounts while company has not yet developed its variable_annuity contract it intends to offer a contract which can be purchased with a single premium or series of flexible premiums the contract will contain all of the provisions normally found in a variable_annuity contract issued in the united_states eg i a surrender provision ii payment of a death_benefit upon the death of the owner and iii a provision which permits the contract owner to allocate premiums and account value to one or more segregated accounts in addition like the contracts in the life policy program the variable_annuity contract will provide that the contract’s account value will be allocated to one or more segregated accounts and that the contract’s account value and annuity payments are based on the investment performance of the selected segregated accounts and may increase or decrease and are not guaranteed as to dollar amount the contracts will provide for annuity payout options which will be based upon recognized mortality tables it is anticipated that the majority of insureds and annuitants under the proposed variable_contracts will be united_states citizens company has established segregated accounts in accordance with the b act of foreign_country this will enable company to offer a variety of investment options managed by a number of investment managers variable_contract owners can allocate their premiums and cash_value or account value among the segregated accounts available to their class of variable_contracts thus each variable_contract owner will share pro ratably in the assets of the segregated account s selected in the same proportion that his or her variable contract’s cash_value invested in the segregated account bears to the total assets within the segregated account s the investment return and market_value plr-104567-10 of all the assets in a segregated account will be allocated in an identical manner to any variable_contract invested in such assets company will account for and maintain separate books_and_records for each segregated account when company engages service providers eg sub-advisers brokers and custodians that provide investment related_services with respect to the segregated accounts they will be required to at all times keep separate the assets of each segregated account from their own assets and the assets of any other customer including any other segregated account of company the b act of foreign_country requires that insurance_companies maintain records in accordance with generally accepted accounting principals used in the preparation of financial statements of company it also requires that company prepare or cause to be prepared separate financial statements in respect to each segregated account company will adhere to such standards and requirements in maintaining the books_and_records of the segregated accounts the segregated accounts are valued periodically but no less frequently than monthly and net asset values per unit are determined such unit values are used to determine values and benefits under the variable_contracts company accounts for and reports values for each variable_contract separately company sets the investment objective and establishes investment guidelines for each segregated account the investment management agreements that company will enter into with any investment adviser will require that the adviser manage the assets of the segregated account in accordance with the segregated account’s investment objective as well as the investment guidelines in addition to engaging investment advisers to directly manage the assets of the segregated account company intends to enter into participation agreements with insurance dedicated funds which will enable the segregated accounts to purchase the shares of various portfolios of these insurance dedicated funds thus the sole asset of these segregated accounts will be the shares of a single portfolio of the insurance dedicated fund the b act of foreign_country provides in part that any liability linked to a segregated account shall be a liability only of that account and not the liability of any other account it also provides that the segregated accounts are not part of the general account the c act of foreign_country provides a number of further clarifications of foreign_country law to include assuring that certain reinsurance proceeds received upon death of an insured are protected from the general creditors of company company represents as follows plr-104567-10 a it has and will continue to qualify as a life_insurance_company as defined in sec_816 of the internal_revenue_code_of_1986 and that it is and will continue to be subject_to tax under sec_801 b the contracts in its life policy program qualify as life_insurance contracts under sec_7702 and that the variable_annuity contracts will be compliant with sec_72 c apart from the issue addressed in this ruling_request each of the policies and contracts meet the definition of a variable_contract in sec_817 d the investment operations of the segregated accounts will be conducted in a manner so as to avoid the variable_contract owners from being treated as the owners of the assets in the segregated account for u s federal_income_tax purposes ruling requested for purposes of sec_817 of the code the separate_accounts to which company allocated and will allocate all or part of the amounts received under the life and annuity_contracts which pursuant to foreign_country law are segregated from the general asset accounts of company will be treated as accounts that are segregated from the general asset accounts of company pursuant to state law or regulation law and analysis sec_817 of the code provides that with respect to variable_contracts increases and decreases in sec_807 reserves attributable to the appreciation and deprecation in the value of the assets in the segregated_asset_account are disregarded for purposes of sec_807 and b under sec_817 the basis of each asset in a segregated_asset_account is increased or decreased by the amount of appreciation or deprecation to the extent the reserves or other items referred to in sec_817 are adjusted sec_817 provides that for purposes of part i of subchapter_l a life_insurance_company which issues variable_contracts shall separately account for the various income exclusion deduction asset reserve and other liability items attributable to such variable_contracts sec_817 defines the term variable_contract for purposes of part i of subchapter_l as a contract that provides for the allocation of all or part of the amounts received under the contract to an account which pursuant to state law or regulation is segregated from the general assets of the company provides for the payment of annuities is a life_insurance_contract or provides for funding of insurance on retired lives as described in sec_807 and in the case of an annuity_contract the plr-104567-10 amounts paid in or the amounts paid out reflect the investment return and market_value of the segregated_asset_account or in the case of a life_insurance_contract the amount of the death_benefit or the period of coverage is adjusted on the basis of the investment return and market_value of the segregate asset account or in the case of funds held under a contract described in sec_817 the amounts paid in or the amounts paid out reflect the investment return and the market_value of the segregated_asset_account sec_817 of the code provides that for purposes of subchapter_l sec_72 relating to annuities and sec_7702 relating to the definition of a life_insurance_contract a variable_contract other than a pension contract which is otherwise described in sec_817 and which is based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified sec_7701 of the code provides a when used in this title where not otherwise distinctly expressed or manifestly incompatible with the intent thereof - united_states the term united_states when used in a geographic sense includes only the states and the district of columbia state the term state shall be construed to include the district of columbia where such construction is needed to carry out the provisions of this title sec_953 provides in general if - a a foreign_corporation is a controlled_foreign_corporation as defined in sec_957 by substituting percent or more for more than percent and by using the definition of united_states_shareholder under sec_953 b such foreign_corporation would qualify under part i or part ii of subchapter_l for the taxable_year as if it were a domestic_corporation c such foreign_corporation meets such requirements as the secretary shall prescribe to ensure that the taxes imposed imposed on it by chapter of the code are paid and plr-104567-10 d such foreign_corporation makes an election to have this paragraph apply and waives all benefits to such corporation granted by the united_states under any treaty for purposes of this title such corporation shall be treated as a domestic_corporation sec_953 provides that for purposes of sec_953 and sec_954 the determination of whether a contract issued by a controlled_foreign_corporation or a qualified_business_unit within the meaning of sec_989 is a life_insurance_contract or an annuity_contract shall be made without regard to sec_72 sec_101 sec_817 and sec_7702 if - a such contract is regulated as a life_insurance or annuity_contract by the corporation’s or unit’s home_country and b no policyholder insured annuitant or beneficiary with respect to the contract is a united_states_person the issue presented in this case is whether company’s separate_account products are variable_contracts as defined in sec_817 of the code the difficulty in this case lies in sec_817 which requires a variable_contract to provide for the allocation of all or part of the amounts received under the contract to an account which pursuant to state law or regulation is segregated from the general assets of the companies emphasis added the term state is defined in sec_7701 and which are set forth above the implication from these paragraphs of sec_7701 is that the term state means that one of the states or the district of columbia this implication is however subject_to the flush language appearing at the beginning of sec_7701 when used in this title where not otherwise directly expressed or manifestly incompatible with the intent thereof sec_817 does not contain a distinctly expressed meaning for state other than one of the states or the district of columbia neither does the legislative_history underlying this code provision thus our task is to determine whether the sec_7701 meaning of state - one of the states or the district of columbia - is manifestly incompatible with the intent of federal tax law in the context of sec_817 and a foreign taxpayer that has elected to come within the provisions of sec_953 sec_953 provides an exception to the electing corporation’s treatment as a domestic_corporation it provides that if any corporation treated as a domestic_corporation under sec_953 is treated as a member_of_an_affiliated_group for purposes of chapter relating to consolidated_returns any loss of such corporation shall be treated as a dual_consolidated_loss for purposes of sec_1503 without regard to paragraph b thereof sec_7701 is actually a definition of the term united_states sec_7701’s definition of united_states helps place sec_7701’s definition of state in context plr-104567-10 in this case company has elected under sec_953 to be treated for purposes of the federal tax law as a domestic_corporation if company’s separate_account contracts are not treated as variable_contracts because state is given a restrictive meaning company and any of their u s policyholders will in the following respects be treated differently from a situation involving a domestic life_insurance_company sec_817 requires that a life_insurance_company that issues variable_contracts separately account for the various income exclusion deduction asset reserve and other liability items properly attributable to such variable_contracts if company’s contracts are not variable_contracts even though it has separate_accounts protected from company’s general creditors the policyholders and company will not receive separate_account treatment this would be a major difference between the treatment of a domestic life_insurance_company and sec_953 electing company issuing a similar product this disparity of treatment is readily seen if we focus on the treatment of the reserves for company’s and a domestic company’s separate_account products first assume that company’s reserves for its separate_accounts do not receive the treatment mandated by sec_817 a - c for variable_contracts the reserves established by the company for its life_insurance contracts should qualify as life_insurance_reserves under sec_807 company will be allowed a deduction for increases in the reserve under sec_805 and sec_807 and will be required to include deceases in reserves in gross_income under sec_803 and sec_807 the amount of the reserves will be established under sec_807 as the greater of the net_surrender_value of the contract or the reserve established under sec_807 if the value of the underlying assets held in the separate_account increases the cash_surrender_value of the contract will increase company will be entitled to a deduction for the increase in the reserve no adjustment will be made to the basis of the assets to reflect the increase in market_value when the assets are sold company will recognize a capital_gain accordingly the company will recognize a current deduction when the value of the assets increases and a future capital_gain when the assets are disposed in contrast life_insurance_companies that are subject_to sec_817 would not recognize a current deduction for the increase in reserve attributable to the increase in the value of the assets and due to the basis_adjustment provisions of sec_817 would not recognize any gain on the disposition of the assets conversely if the value of the assets held in the separate_account decreases the cash_surrender_value of the contract will decrease if sec_817 does not apply to company company unlike domestic life_insurance_companies subject_to the provisions of sec_817 will be required to include the decrease in reserves in gross_income no adjustment will be made to the basis of the assets to reflect the decrease in market_value when the assets are sold company will recognize capital losses accordingly plr-104567-10 company will recognize current ordinary_income when the value of the assets decreases and a future capital_loss when the assets are disposed if company’s separate_account products are not treated as variable_contracts its contracts will receive different treatment from domestic contracts under sec_817 and the regulations thereunder prescribing diversification rules the diversification rules under sec_817 only apply to variable_contracts other than pension_plan_contracts thus if company’s separate_account products are not variable_contracts the diversification rules would be inapplicable to them the code’s sanction for not meeting the diversification requirements is severe sec_817 provides that for purposes of subchapter_l sec_72 and sec_7702 a variable_contract that does not meet the diversification requirements shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by the segregate asset account are not adequately diversified under regulations prescribed by the secretary the diversification rule_of sec_817 was added to the code in the tax_reform_act_of_1984 the senate_finance_committee in s prt 98th cong 2d sess explained the purposes of new sec_817 as follows the bill adopts a provision that grants the secretary_of_the_treasury regulatory authority to prescribe diversification standards for investments of segregated assets accounts underlying variable_contracts the diversification requirement is provided in order to discourage the use of tax-preferred variable annuities and variable life_insurance primarily as investment vehicles the committee believes that by limiting a customer’s ability to select specific investments underlying a variable_contract the bill will help ensure that a customer’s primary motivation in purchasing the contract is more likely to be the traditional economic protections provided by annuities and life_insurance if company’s separate_account products are denied variable account status then as stated above the diversification rules of sec_817 and the regulations thereunder will not apply to company’s separate_account products the result will be that company’s separate_account products will be recognized as life_insurance contracts without meeting the diversification rules of the code and regulations further congress’ stated purpose in enacting the diversification requirements to discourage the use of tax- preferred variable_annuity and variable life_insurance primarily as investment vehicles would be subverted cf 365_fsupp_459 s d n y dealing with the six year statute_of_limitations in which the court found reasons including legislative_history not to use sec_7701’s definition of united_states and instead used a broader definition plr-104567-10 thus another anomaly will exist if company’s separate_account products are denied variable account status a foreign_insurance_company that elected to be treated as a domestic insurance_company under sec_953 would be able to issue separate_account products that do not meet the diversification rules but nevertheless qualify as life endowment or annuity_contracts the inside_buildup on the electing foreign company’s nondiversified contracts would not be subject_to current taxation while the inside_buildup on nondiversified contracts issued by domestic companies would be subject_to current taxation this is a dubious result which does not treat the electing sec_953 company the same as a domestic company the electing foreign company is given better treatment and their policyholders given less protection against what congress saw as an abusive use of separate_account products the anomalies that we have discussed above with respect to reserves for separate_account products and with respect to the diversification standards exist because sec_953 was added to the code later than sec_817 which was added to the code in we conclude in light of the anomalies whose existence we have demonstrated the statutory scheme of sec_953 permitting an electing foreign_insurance_company to be treated as a domestic insurance_company for all purposes except with respect to dual consolidated losses is manifestly incompatible with giving state a restrictive meaning in sec_817 and denying variable_contract status to company’s separate_account products we conclude that in the context of electing sec_953 companies state in sec_817 should be interpreted broadly enough to include the jurisdiction exercising statutory or regulatory authority over the companies’ separate_accounts in this case that is foreign_country another provision that further supports our conclusion is sec_953 set forth above sec_953 was added to the code in by section b b of the tax and trade relief extension act of pub_l_no if the foreign controlled corporation’s separate_account products are regulated as life_insurance or annuity_contracts by the home_country and no policyholder insured annuitant or beneficiary with respect to the contract is a united_states_person the reference to sec_817 is given a restrictive meaning conclusion for purposes of sec_817 of the code the separate_accounts to which company allocated and will allocate all or part of the amounts received under life_insurance and annuity_contracts issued by company which pursuant to foreign_country law are segregated from the general asset accounts of company will be treated as accounts that are segregated from the general asset accounts of company pursuant to state law or regulation sec_953 was added to the code by section a of the technical_and_miscellaneous_revenue_act_of_1988 effective for tax years beginning after date plr-104567-10 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or reference in this ruling letter no opinion is expressed or implied concerning any foreign_insurance_company that has not made an election to be treated as a domestic company under sec_953 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the authorization on file with this office copies of this letter are being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s donald j drees jr senior technician reviewer financial institutions products
